      Case 2:20-cv-00346-TLN-EFB Document 4 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK JEROME LEWIS,                               No. 2:20-cv-346-TLN-EFB PS
12                        Plaintiff,
13              v.                                        FINDINGS AND RECOMMENDATIONS
14    JAMES GLICK; SAFETYNET
      WIRELESS; GINA THOMAS; VINCENT
15    THOMAS; and ERNEST MUNIUZ,
16                        Defendants.
17

18          On March 20, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

19   § 1915(e)(2).1 The court dismissed the complaint for failure to state a claim, explained the

20   deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to

21   cure the deficiencies. ECF No. 3. The order warned plaintiff that failure to file an amended

22   complaint could result in the dismissal of this action. The time for acting has passed and plaintiff

23   has not filed an amended complaint or otherwise responded to the court’s order.2

24
            1
              This action, in which plaintiff is proceeding in propria persona, was referred to the
25   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
26          2
                Although it appears from the file that plaintiff’s copy of the order was returned,
27   plaintiff was properly served. It is the plaintiff’s responsibility to keep the court apprised of his
     current address at all times. Pursuant to Local Rule 182(f), service of documents at the record
28   address of the party is fully effective.
                                                           1
     Case 2:20-cv-00346-TLN-EFB Document 4 Filed 05/14/20 Page 2 of 2

 1          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice
 2   for failure to state a claim as set forth in the March 20, 2020 order (ECF No. 3).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Failure to file objections within the specified time may waive the right
 8   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: May 14, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
